DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed on February 7, 2022 are entered into the file. Currently, claims 1 and 6 are amended and claims 2 and 7 are cancelled, resulting in claims 1, 3-6, and 8-10 pending for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Chinn on March 4, 2022.

The application has been amended as follows: 
1.	(Currently Amended):	   A napped artificial leather, comprising:
an artificial leather base material that comprises a non-woven fabric comprising polyester fibers having a Young’s modulus of 1.4 to 6 GPa, and average fiber-toughness 
wherein the polyester fibers comprise a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, wherein the polymer alloy resin comprises a modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol unit as diol-based monomer units, and
the artificial base material has, on at least one surface thereof, a napped surface on which the polyester fibers are napped.

3.  (Cancelled)

6.  (Currently Amended): Polyester fibers having a Young’s modulus of 1.4 to 6 GPa, an average fiber-toughness of 8 to 40 cN%, and a crystallinity of 35% or less,
wherein the polyester fibers comprise a polymer alloy resin of two or more polyester having copolymer compositions different from each other, wherein the polymer alloy resin comprises a modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol unit as diol-based monomer units.

8.  (Cancelled)


Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of:
claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2004/0157037) in view of Taguchi (US 6623681),
claims 2-3 under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2004/0157037)  in view of Taguchi (US 6623681)1,1 as applied to claim 1 above, and further in view of Liu (US 4564658),
claims 6 and 9-10 under 35 U.S.C. 103 as being unpatentable over Taguchi (US 6623681) in view of Yamaguchi (US 2004/0157037), and
claims 7-8 under 35 U.S.C. 103 as being unpatentable over Taguchi (US 6623681) in view of Yamaguchi (US 2004/0157037) as applied to claim 6 above, and further in view of Liu (US 4564658)
have been withdrawn in light of Applicant’s arguments and amendments to the claims in the response filed February 7, 2022. Applicant’s arguments on pages 8-9 with respect to Liu have been found convincing.

Reasons for Allowance
Claims 1, 4-6, and 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest a napped artificial leather comprising an artificial leather base material that comprises a non-woven fabric comprising polyester fibers having a Young’s modulus of 1.4 to 6 GPa wherein the polyester fibers comprise a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, wherein the polymer alloy resin comprises a modified polyester comprising an isophthalic acid and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol units as diol-based monomer units, in combination with the remainder of claim 1.

Yamaguchi (US 2004/0157037), cited in the previous office action, is considered the closest prior art of record. Yamaguchi teaches a suede leather-like sheet which comprises a nonwoven fabric produced by integrally entangling a microfine fiber (A) having an average fineness of 0.5 dtex or less with a microfine fiber (B) having an average fineness equal to or less than that of the microfine fiber (A), and a polymeric elastomer impregnated (contained in the voids
A suede-finished leather-like sheet formed from the microfine fibers (A) and (B) has a soft feel and sufficient mechanical properties, particularly a high shape stability and tear strength (paragraphs [0006]-[0020]). The microfiber fibers are preferably polyester (paragraph [0038]). The surface of the leather-like sheet is napped (paragraph [0064]).
The toughness range of Yamaguchi substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamaguchi, because overlapping ranges have been held to establish prima facie obviousness.
Yamaguchi is silent as to the polyester fiber having a Young’s modulus of 1-6 GPa and a crystallinity of less than 35%.

Taguchi (US 6623681), cited in the previous office action, is considered relevant to the claimed invention. Taguchi teaches a highly elastic polyester fiber with outstanding resilience, shape retention and shaping properties (col. 1, lines 6-10). The polyester fiber has a degree of crystallinity of 22-30% and an apparent Young’s Modulus of no more than 140 kgf/mm2 (1.37 GPa)2 (col. 2, lines 26-45). Taguchi teaches the polyester fiber may be used in nonwoven fabrics (col. 7, lines 29-32) and raised pile fabrics (col. 7, lines 37-38) as well as general clothing (col. 9, lines 9-22).
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art 2 provides good resiliency, shape retention, and flexibility, even in high pile fabrics (col. 5, lines 58-64). Due to how close the claimed ranges are to the prior art ranges and how both the instant specification and Taguchi teach the same resulting properties for their respective Young’s modulus ranges, the ordinary artisan would expect them to have the same properties.
Yamaguchi in view of Taguchi is silent as to the polyester fibers comprising a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, which comprises a modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomers units and a butane diol unit and a hexane diol unit as diol-based monomer units.

Liu (US 4564658), cited in the previous office action, is considered relevant to the claimed invention. Liu teaches a high molecular weight thermoplastic polymer resin which includes (i) polyethylene terephthalate, (ii) poly(1,4-butylene terephthalate), (iii) an aliphatic/aromatic copolyester derived from one or more dicarboxylic acids including terephthalic acid and isophthalic acid, (iv) a block copolyester derived from terminally reactive blocks of (i) and (ii), and (v) blends of i, ii, iii and iv or any combination thereof (col. 2, line 36 – 
With respect to the specific mixtures of polyesters used, to one of ordinary skill in the art, it would have been obvious to try the different mixtures of polyesters (i)-(iv) above (i.e., (v)) in order to determine which mixture provides the desired compatibility and mold releasability. See MPEP 2143.
As identified by Applicant on pages 8-9 of the response filed February 7, 2022, Liu is directed to thermoplastic compositions which are useful for moldings or extrusion, such as injection molding, injection blow molding, compression molding, transfer molding, profile extrusion, and extrusion blow molding, having improved compatibility and releasability (col. 2, lines 22-31). In contrast, Yamaguchi and Taguchi describe fiber compositions which are not molded. In the absence of use of a mold, properties of mold compatibility and mold releasability are moot. On of ordinary skill in the art would not have turned to the teachings of Liu to modify those of Yamaguchi in view of Taguchi to arrive at the claimed invention.

Drysdale (US 8772420), newly presented, is considered relevant to the claimed invention. Drysdale teaches blends that are combinations of an aromatic polyester with another aromatic polyester having one or more fluoroether functionalized repeat units (col. 1, lines 13-20). The blend is suitable for use in preparing polyester shaped articles, in particular fibers and yarns, that exhibit improved soil resistance, oil resistance, and water resistance (col. 1, lines 13-
Drysdale teaches a mixture of two or more polyesters having copolymers different from each other wherein one of the polyesters may include copolymers of terephthalic acid and isophthalic acid moieties. However, Drysdale is silent as to the modified polyester comprising an isophthalic acid unit and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol unit as diol-based monomer units.

As such there is no prior art, either alone or in combination, which renders obvious a napped artificial leather comprising an artificial leather base material that comprises a non-woven fabric comprising polyester fibers having a Young’s modulus of 1.4 to 6 GPa wherein the polyester fibers comprise a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, wherein the polymer alloy resin comprises a modified polyester comprising an isophthalic acid and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol units as diol-based monomer units, in combination with the remainder of claim 1, as recited in claim 1.

Claims 4-5 are also allowed based on their dependency from claim 1, allowed above.
Independent claim 6 recites the allowed structure of claim 1, namely a polyester fiber with a Young’s modulus of 1.4 to 6 GPa wherein the polyester fiber comprises a polymer alloy resin of two or more polyesters having copolymer compositions different from each other, wherein the polymer alloy resin comprises a modified polyester comprising an isophthalic acid and a terephthalic acid unit as acid-based monomer units, and a butane diol unit and a hexane diol units as diol-based monomer units, in combination with the remainder of claim 6, and thus is allowable for the reasons presented with respect to claim 1 above.
Claims 9-10 are also allowed based on their dependency from claim 6, allowed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 1 kgf/mm2 = 0.0098 GPa